       Case: 3:19-cv-00434-JZ Doc #: 65-1 Filed: 03/12/20 1 of 14. PageID #: 837



                                MEMORANDUM IN SUPPORT

  I.    INTRODUCTION

        Shortly after the enactment of the Lake Erie Bill of Rights (“LEBOR”), Drewes Farms

filed suit to protect its family farm from the unlawful effects of LEBOR’s unconstitutional

provisions. Characterizing its decision as “not a close call,” this Court held that LEBOR “is

unconstitutionally vague and exceeds the power of municipal government in Ohio.” This Court

therefore invalided LEBOR in its entirety, granting Drewes Farms precisely the relief it sought.

        “[A] plaintiff who obtains relief in a civil rights lawsuit does so not for himself alone but

also as a private attorney general, vindicating a policy that Congress considered of the highest

importance.” Riverside v. Rivera, 477 U.S. 561, 575, 106 S. Ct. 2686, 2694 (1986) (internal

citation and quotation marks omitted). Through its enactment of 42 U.S.C. § 1988, Congress

dictated that “awarding counsel fees to prevailing plaintiffs in such litigation is particularly

important and necessary if Federal civil and constitutional rights are to be adequately protected.”

Id. For these reasons and those set forth below, Drewes Farms is entitled to an award of

attorneys’ fees and costs.

 II.    BACKGROUND

        Although the Court is no doubt familiar with the history of this litigation, a summary of

the proceedings to date will be beneficial to illustrate the scope of necessary and reasonable

attorneys’ fees and costs in this matter.

        A.     The City Adopts LEBOR.

        The City of Toledo received a petition proposing LEBOR, an amendment to the City

Charter on August 6, 2018. (Compl. ¶ 37.) LEBOR states that “Lake Erie, and the Lake Erie

watershed, possess the right to exist, flourish, and naturally evolve.” Toledo Mun. Code Ch.

XVII, § 254(a). Additionally, LEBOR purported to grant residents “the right to a clean and
      Case: 3:19-cv-00434-JZ Doc #: 65-1 Filed: 03/12/20 2 of 14. PageID #: 838



healthy environment,” the “right to self-government in their local community, a right to a system

of government that embodies that right, and the right to a system of government that protects and

secures their human, civil, and collective rights.” Id. §§ 254(b), (c). However, LEBOR did not

contain any definitions or other provisions clarifying the meaning of these rights. Nevertheless,

the City placed LEBOR on the February 2019 ballot, and the LEBOR measure passed.

        B.      Drewes Farms Files Suit against the City.

        Drewes Farms is a family owned and operated farm located within the Lake Erie

watershed. (Compl. ¶¶ 17-18.) As a farm that utilizes fertilizer, “Drewes Farms falls within

LEBOR’s crosshairs[.]” (ECF No. 63 PageID #825.) As such, Drewes Farms faced enormous

potential liability under LEBOR, particularly “because enforcement [of LEBOR] does not

depend on government prosecutors – Toledo residents may file suit themselves.” Id.

        Drewes Farms therefore filed suit against the City on February 27, 2019, asserting six

causes of action, including: (1) violation of the First and Fourteenth Amendment under 42 U.S.C.

§ 1983; (2) violation of equal protection under 42 U.S.C. § 1983; (3) violation of the Fifth and

Fourteenth Amendments under 42 U.S.C. § 1983; (4) violation of procedural due process under

42 U.S.C. § 1983; (5) violation of substantive due process under 42 U.S.C. § 1983; and

(6) declaratory judgment. (ECF No. 1.) At bottom, Drewes Farms sought to invalidate LEBOR

in its entirety. (Id.)

        C.      The City’s Litigation Tactics Increased the Time Required to Litigate This
                Case.

        Drewes Farms’s counsel sought to streamline and narrow the scope of this litigation from

the outset, and Drewes Farms communicated this goal to the City. For example, just one week

after filing the Complaint, Drewes Farms’s counsel proposed that the parties enter into an agreed

preliminary injunction and briefing schedule in part to “minimize attorneys’ fees on both



                                               2
       Case: 3:19-cv-00434-JZ Doc #: 65-1 Filed: 03/12/20 3 of 14. PageID #: 839



sides[.]” (Fusonie Decl. Ex. 3.) Likewise, Drewes Farms’s counsel wrote a letter to the City

asking that the City answer certain questions that would “reduce the number of disputed issues

that are raised to the Court” in order to “limit Toledo’s exposure under 42 U.S.C. § 1988. . . .”

(Id. Ex. 4.)

         Despite these efforts, the City’s litigation tactics complicated and prolonged this dispute.

For example, the City refused to respond in writing to Drewes Farms’s letter that was sent in

compliance with the Court’s case management procedures in order to “reduce the number of

disputed issues that are raised to the Court.”1 (Fusonie Decl. ¶ 14 (a)-(b).) Drewes Farms’s

counsel was forced to seek assistance from the Court twice – and this Court had to issue two

Orders – to compel the City to adequately respond. (ECF Nos. 29 and 42.) Despite the Court’s

Orders, the City continued to respond that “LEBOR speaks for itself” and claimed that it could

not answer the questions posed. (Fusonie Decl. 14(h).) Without the benefit of narrowing the

issues, Drewes Farms was forced to continue to litigate all issues raised in its Complaint.

         Further, the City’s conduct in discovery forced Drewes Farms’s counsel to spend

additional time on this litigation. For example, the Court ordered Drewes Farms to produce

limited discovery pertaining to Drewes Farms’s standing, and Drewes Farms complied with that

Order. (ECF No. 29.) Nevertheless, the City continued to seek documents entirely unrelated to

standing, including documents related to Drewes Farms’s payment of its attorneys’ fees.

(Fusonie Decl. Ex. 7.) The parties were ordered to brief the issue and ultimately the Court held

that “Plaintiff has produced adequate documentation regarding its standing. Further discovery

on this issue would be disproportionate to the needs of the case.”            (ECF No. 45.)      The

unnecessary discovery into standing and extraneous issues were litigation tactics by the City that

1
    The Court’s case management procedures require the parties to exchange letters in advance of
    filing any dispositive motion. (ECF No. 4.)


                                                  3
     Case: 3:19-cv-00434-JZ Doc #: 65-1 Filed: 03/12/20 4 of 14. PageID #: 840



led both parties to incur substantial attorneys’ fees. In fact, the City did not rely on Drewes

Farms’s disclosures at all either in its Opposition to Drewes Farms’ Motion for Judgment on the

Pleadings or at the hearing on that Motion. (ECF Nos. 47, 61.)

       D.      The Court Issued an Order Invalidating LEBOR in Its Entirety.

       On February 27, 2020 – exactly one year after Drewes Farms filed its Complaint – this

Court issued an Order invalidating LEBOR in its entirety. (ECF No. 63.) The Court granted

Drewes Farms’s Motion for Judgment on the Pleadings on its Section 1983 claim, finding that

LEBOR violated the Fifth and Fourteenth Amendments. (Id.) This Court stated,

       Frustrated by the status quo, LEBOR supporters knocked on doors, engaged their
       fellow citizens, and used the democratic process to pursue a well-intentioned goal:
       the protection of Lake Erie. As written, however, LEBOR fails to achieve that
       goal. This is not a close call. LEBOR is unconstitutionally vague and exceeds
       the power of municipal government in Ohio. It is therefore invalid in its
       entirety.

(Id. at PageID # 829 (emphasis added).) The Court also recognized that “municipal laws enacted

to protect Lake Erie are generally void if they conflict with Ohio law” and held that “LEBOR

flagrantly violates this rule.” (Id. PageID #828-29.)

       The City’s counsel subsequently issued a statement to the media regarding the litigation.

Despite the obvious unconstitutionality of LEBOR, the City’s counsel stated, “[w]e defended

the Lake Erie Bill of Rights and the charter amendment aggressively.” (Fusonie Decl. Ex.

10 (emphasis added).) Others agreed. (Id.)




                                                 4
       Case: 3:19-cv-00434-JZ Doc #: 65-1 Filed: 03/12/20 5 of 14. PageID #: 841



III.    LAW AND ARGUMENT

        A.     Drewes Farms Is Entitled to an Award of Reasonable Attorneys’ Fees.

        Pursuant to 42 U.S.C. § 1988, a prevailing party in an action under 42 U.S.C. § 1983 is

entitled to an award of reasonable attorneys’ fees. As set forth below, Drewes Farms is the

prevailing party in this action, and the attorneys’ fees sought by Drewes Farms are reasonable.

                1.     Awarding Drewes Farms attorneys’ fees is mandatory.

        The Civil Rights Attorneys’ Fees Awards Act of 1976, 42 U.S.C. § 1988, authorizes

courts to award reasonable attorneys’ fees to prevailing parties in actions brought under 42

U.S.C. § 1983. Section 1988 states as follows:

        In any action or proceeding to enforce a provision of sections 1977, 1977A, 1978,
        1979, 1980, and 1981 of the Revised Statutes [42 USCS §§ 1981–1983, 1985,
        1986] . . . the court, in its discretion, may allow the prevailing party, other than
        the United States, a reasonable attorney’s fee as part of the costs. . . .

“Although ‘may allow’ has a permissive ring to it, the Supreme Court has read it as mandatory

where the plaintiff prevails and special circumstances are absent.” Déjà Vu of Nashville, Inc. v.

Metro. Govt. of Nashville and Davidson Cty., Tennessee, 421 F.3d 417, 420 (6th Cir. 2005)

(citing Indep. Fedn. Of Flight Attendants v. Zipes, 491 U.S. 754, 761 (1989)) (emphasis added).

        Drewes Farms is the prevailing party in this matter. The Sixth Circuit has held that “[t]o

be a ‘prevailing party,’ a party must ‘succeed on any significant issue in litigation which

achieves some of the benefit the parties sought in bringing suit.’” Id. In Farrar v. Hobby, the

Supreme Court explained that “a plaintiff ‘prevails’ when actual relief on the merits of his claim

materially alters the legal relationship between the parties . . . in a way that directly benefits the

plaintiffs.” 506 U.S. 103, 113, 121 L. Ed. 2d 494, 113 S. Ct. 566 (1992). For example, in Déjà

Vu, the Sixth Circuit held that a series of injunctions effectively prohibiting the government from

enforcing an unconstitutional code “[a]lmost continuously since the lawsuit was initiated”



                                                  5
      Case: 3:19-cv-00434-JZ Doc #: 65-1 Filed: 03/12/20 6 of 14. PageID #: 842



constitutes “a legally sanctioned change in the relationship between the two parties more than

ample to justify [the plaintiff’s] ‘prevailing party’ status.” Deja Vu, 421 F.3d at 424.

        Here, Drewes Farms asserted four claims against the City under Section 1983, including

violation of the First Amendment (Count I), violation of equal protection (Count II), violation of

the Fifth and Fourteenth Amendments (Count III), violation of procedural due process (Count

IV), and violation of substantive due process (Count V). (ECF No. 1.) Just weeks after Drewes

Farms filed its Complaint, the Court issued a preliminary injunction to prohibit the enforcement

of LEBOR pending resolution of this litigation. (ECF No. 9.) Drewes Farms then moved for

judgment on the pleadings on its constitutional claims. (ECF No. 35.) On February 27, 2020,

the Court held that Drewes Farms was entitled to judgment on the pleadings on the grounds that

LEBOR is void for vagueness. (ECF No. 63.) The Court found that LEBOR “ignored basic

legal principles and constitutional limitations” and held that LEBOR “is therefore invalid in its

entirety.” (Id. PageID # 829.) Accordingly, it is beyond dispute that Drewes Farms prevailed in

this litigation.

        Additionally, there are no “special circumstances” that would render an award of

attorneys’ fees unjust. While “little guidance has been provided by the Supreme Court as to

precisely what constitutes a special circumstance that would defeat a fee award,” the Sixth

Circuit has “opted for a case-by-case approach[.]” Deja Vu of Nashville, Inc., 421 F.3d at 422.

“The defendant has the burden of showing special circumstances warrant a denial of fees, and the

defendant’s showing must be a strong one.” Morscott, Inc. v. Cleveland, 936 F.2d 271, 273 (6th

Cir. 1991). Here, the City cannot carry its burden of showing “special circumstances” that would

support denial of Drewes Farms’s motion. Therefore, Drewes Farms is entitled to an award of

reasonable attorneys’ fees under 42 U.S.C. § 1988.




                                                 6
       Case: 3:19-cv-00434-JZ Doc #: 65-1 Filed: 03/12/20 7 of 14. PageID #: 843



                 2.      The attorneys’ fees sought by Drewes Farms are reasonable.

          Drewes Farms is entitled to a reasonable attorneys’ fees award of $293,752.00. To

determine a “reasonable” attorneys’ fee award, the court should calculate Drewes Farms’s

“lodestar,” which is “the proven number of hours reasonably expended on the case by an

attorney, multiplied by his court-ascertained reasonable hourly rate.”2 Adcock-Ladd v. Sec’y of

Treasury, 227 F.3d 343, 349 (6th Cir. 2000). “Generally, a strong presumption favors the

prevailing lawyer’s entitlement to his lodestar fee.” Id. (internal citation and quotation marks

omitted).     Modifications to the lodestar are therefore “proper only in certain ‘rare’ and

‘exceptional’ cases. Id.

                          a.     Drewes Farms seeks reasonable rates.

          The rates that Drewes Farms seeks for the calculation of its lodestar are reasonable. The

Sixth Circuit has held that “district courts are free to look to a national market, an area of

specialization market or any other market they believe appropriate to fairly compensate

particular attorneys in individual cases.” Sigley v. Kuhn, No. 98-3977/99-3531, 2000 U.S. App.

LEXIS 1465, at *18 (6th Cir. Jan. 31, 2000). Even where courts look to a local market to

determine a reasonable rate, courts are permitted to use a higher rate where “non-local counsel

possesses specialized expertise in the matter to be litigated.” Id. Courts have recognized an

expertise in civil rights and constitutional law. See, e.g., id. (the district court was not limited to

the city of Akron for determining market rates where the issues were “fairly complex,” “making



2
    “The trial judge may then, within limits, adjust the ‘lodestar’ to reflect relevant considerations
    peculiar to the subject litigation[,]” including the twelve factors set forth in Johnson v. Georgia
    Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974). Id. “A highly important
    Johnson factor is the result achieved. Where a plaintiff has obtained excellent results, his
    attorney should recover a fully compensatory fee.” Id. (internal citation and quotation marks
    omitted). Here, if the Court determines any adjustment to the lodestar is warranted, it should
    be an upward adjustment based upon Drewes Farms’s excellent results.


                                                    7
       Case: 3:19-cv-00434-JZ Doc #: 65-1 Filed: 03/12/20 8 of 14. PageID #: 844



it difficult to find competent and skilled counsel in law firms willing to undertake the risk and

expense of pursuing this type of civil rights action”).3

         Here, the rates sought for Drewes Farms’s counsel are reasonable in light of each

attorneys’ experience and expertise. As set forth more fully in the Fusonie Declaration, the rates

sought for each attorney are as follows:

                 Drewes Farms seeks an average per-entry rate of $546.21 for Kimberly W.
                  Herlihy. (Fusonie Decl. ¶ 5(a) ($540 per hour for 2019 and $570 per hour in
                  2020), Ex. 1.) This is lower than Ms. Herlihy’s standard hourly rate. (Id.) Ms.
                  Herlihy has extensive experience as a trial attorney, including substantial
                  experience with preliminary and permanent injunction hearings. (Id.) Ms.
                  Herlihy is a fellow of the American College of Trial Lawyers. (Id.) In light of
                  her experience and expertise, an average per-entry rate of $546.21 is reasonable.
                  (Id. Ex. 2 (the OSBA states that the 95% for trial practice rates in civil litigation
                  in Ohio is $610).)

                 Drewes Farms seeks average per-entry rates of $529.07, $430.63, and $315.79
                  for Thomas H. Fusonie, Daniel E. Shuey, and Elizabeth S. Alexander,
                  respectively. (Id. ¶¶ 5(b)-(d) ($525 per hour for 2019 and $550 per hour for
                  2020 for Mr. Fusonie, $425 per hour for 2019 and $460 per hour for 2020 for
                  Mr. Shuey, and $300 per hour for 2019 and $330 per hour for 2020 for Ms.
                  Alexander).) Messrs. Fusonie and Shuey and Ms. Alexander each have
                  considerable expertise in constitutional and property law – a necessary expertise
                  for this matter. (Id. ¶ 7) In light of their respective experience and expertise,
                  these rates are reasonable. (Id.)

                 Drewes Farms seeks a rate of $275.00 for Christopher A. LaRocco. (Fusonie
                  Decl. ¶ 5(f).) This is lower than Mr. LaRocco’s standard rate in 2019 of
                  $300.00. (Id.) As a mid-level associate at Vorys, a rate of $275.00 for Mr.
                  LaRocco’s work is reasonable. (Id.)

                 Drewes Farms seeks a rate of $240 for Lauren E. Bateman. (Fusonie Decl. ¶
                  5(e).) As a legal intern – barred to practice law in the District of Columbia and
                  working under the supervision of Ms. Herlihy, Mr. Fusonie, and Mr. Shuey –
                  this rate for Ms. Bateman’s work is reasonable. (Id.)




3
    See also Snider v. City of Cape Girardeau, 752 F.3d 1149, 1160 (8th Cir. 2014) (accepting
    higher rates for counsel with First Amendment expertise, reasoning that “[t]o limit rates to
    those prevailing in a local community might have the effect of limiting civil rights enforcement
    to those communities where the rates are sufficient to attract experienced counsel”).


                                                   8
     Case: 3:19-cv-00434-JZ Doc #: 65-1 Filed: 03/12/20 9 of 14. PageID #: 845



Finally, Drewes Farms is seeking reasonable rates of $125 for the two paralegals who assisted

with this matter. (Id. ¶ 10.)

                        b.      The number of hours spent on this matter is reasonable.

       The time that Drewes Farms’s counsel spent on this matter is reasonable. To determine

the hours component of the lodestar calculation, courts look to “the number of hours reasonably

expended on the litigation[.]” Webb v. Cty. Bd. of Educ., 471 U.S. 234, 242, 105 S. Ct. 1923,

1928 (1985). “[T]he party seeking an award of fees has the burden of submitting evidence

supporting the hours worked[.]” Id. (internal citation and quotation marks omitted).

       Here, counsel for Drewes Farms seeks its fees for 748.9 hours spent on this litigation. By

way of example only, Drewes Farms’s counsel was required to gather factual bases for its case,

research its claims, draft the pleadings, draft a motion for preliminary injunction, oppose the

motion to intervene, oppose a motion to stay pending appeal, participate in numerous status

conferences, discovery dispute conferences, research various arguments of City concerning

standing, gather and produce various disclosures, engage in pre-dispositive motion practice that

included having to obtain an order from the Court compelling the City to comply with the

Court’s rules on pre-dispositive motion practice, draft a motion for judgment on the pleadings

and reply brief in support of same/opposition to a cross-motion of Defendant, respond to

multiple disclosure requests, and attend an in-person hearing before the Court. (Fusonie Decl.

Ex. 1.) The time spent on this matter by Drewes Farms’s counsel was both reasonable and

necessary to adequately and properly protect Drewes Farms’s interests and to achieve Drewes

Farms’s successful prosecution of its claims and vindication of constitutional rights. (Id. ¶ 12.)

       Additionally, counsel for Drewes Farms attempted to minimize the attorneys’ fees

incurred in this matter from the outset and communicated this aim to counsel for the City several




                                                 9
    Case: 3:19-cv-00434-JZ Doc #: 65-1 Filed: 03/12/20 10 of 14. PageID #: 846



times. For example, at the outset of the litigation, Drewes Farms’s counsel asked the City’s

counsel to agree to a briefing schedule in part to “minimize attorneys’ fees on both sides to

resolve the matter.” (Fusonie Decl. Ex. 3.) Likewise, on April 9, 2019, Drewes Farms’s counsel

sent a letter to the City in part to “make another attempt to limit Toledo’s exposure under 42

U.S.C. § 1988. . . .” (Id. Ex. 4.) As set forth below, Drewes Farms’s counsel also reminded the

City that the City’s discovery practices were unnecessarily increasing attorneys’ fees for both

sides. (Id. Ex. 5.)

        Furthermore, the City’s conduct with respect to the Court’s procedures regarding the

exchange of letters prior to filing dispositive motions increased the number of hours Drewes

Farms’s counsel was required to spend on this matter. (Fusonie Decl. ¶ 14.) On April 9, 2019,

Drewes Farms’s counsel sent a letter to the City with 24 questions posed to “reduce the number

of disputed issues that are raised to the Court.” (Id. ¶ 14, Ex. 4.) When the City’s counsel

refused to respond in writing pursuant to the Court’s case management requirements, the City

compelled Drewes Farms to seek assistance from the Court. (Id. ¶ 14(b).) The Court ordered

written responses from the City. (Id. ¶ 14(c).) Nevertheless, the City continued to refuse to

adequately respond to the 24 questions raised in the April 9, 2019 letter. (Id. ¶ 14(d), Ex. 6.)

The Court again ordered the City to respond, stating,

        On May 20 (Doc. 29 at 1), this Court ordered Defendant to “respond” to certain
        questions posed by Plaintiff (Doc. 27-2 at 2-3). Defendant responded in a May 24
        email [] indicating it “cannot agree to the questions.” Defendant should
        supplement its response as best it can to help streamline this discovery dispute
        and this lawsuit. See Federal Civil Rule 1.




                                               10
      Case: 3:19-cv-00434-JZ Doc #: 65-1 Filed: 03/12/20 11 of 14. PageID #: 847



(ECF No. 42 (emphasis added)).4 Despite the Court’s order, the City then responded that “the

text of LEBOR speaks for itself,” and that it “cannot answer the . . . questions” or “provide an

advisory opinion . . . on these issues.” (Fusonie Decl. Ex. 8.) It was not even until the January

28, 2020 hearing – almost a year after the filing of the Complaint – that the City even attempted

to answer whether LEBOR applied outside the City of Toledo. (ECF No. 61.) The City’s refusal

to answer straightforward questions to narrow the scope of the litigation increased the number of

hours that Drewes Farms’s counsel was required to spend on this case.

         Finally, the City’s conduct with respect to discovery also increased the number of hours

that counsel for Drewes Farms was required to spend on the case. For example, the Court

ordered Drewes Farms to disclose documents pertaining to standing on May 20, 2019. (ECF No.

29.) Despite the Order’s reference to “documents . . . supporting Plaintiff’s standing,” id., on

May 24, 2019, the City emailed counsel for Drewes Farms with 24 topics for discovery,

including “Documents regarding the payment of DFP’s attorneys’ fees, including engagement or

retention agreements.” (Fusonie Decl. Ex. 7.) In May and June 2019, Drewes Farms’s counsel

collected, reviewed, and produced documents related to standing. (Id. ¶ 15(c)) Thereafter, the

City informed Drewes Farms that it believed it had not received sufficient documentation

regarding standing, and the City contacted the Court for a status conference. (Id. ¶ 15(d) Ex. 9.)

Counsel for Drewes Farms sent a letter to the City stating that the City “demand that we disclose

additional documents beyond the Court’s order seems intended to unnecessarily drive up the

cost of litigation for the Plaintiff and delay Toledo having to address the merits of LEBOR.”

(Id. ¶ 15(f), Ex. 5 (emphasis added).) Thereafter, the Court ordered briefing on the discovery



4
    Rule 1 provides that the rules “should be construed, administered, and employed by the court
    and the parties to secure the just, speedy, and inexpensive determination of every action and
    proceeding.” Fed. R. Civ. P. 1.


                                                11
    Case: 3:19-cv-00434-JZ Doc #: 65-1 Filed: 03/12/20 12 of 14. PageID #: 848



dispute. (ECF No. 42.) Ultimately, the Court ordered that “Plaintiff has produced adequate

documentation regarding its standing. Further discovery on this issue would be disproportionate

to the needs of the case.” (ECF No. 45.)

       In sum, the number of hours Drewes Farms’s counsel spent on this case were both

reasonable and necessary in light of the complexity of the case and the City’s litigation tactics.

       B.      Drewes Farms Is Entitled to Its Costs.

       Drewes Farms is entitled to its costs under 28 U.S.C. § 1920 and 42 U.S.C. § 1988.

Under Fed. R. Civ. P. 54(d)(1), “costs . . . should be allowed to the prevailing party.” Under 28

U.S.C. § 1920, a district court may tax as costs filing fees and process server fees. Schumacher

v. AK Steel Corp. Ret. Accumulation Pension Plan, 995 F. Supp. 2d 835, 853 (S.D. Ohio 2014)

(awarding filing fee); Bass v. Spitz, 522 F. Supp. 1343 (E.D. Mich. 1981) (awarding expenses for

private process server). Further, “[a]s part of an attorneys’ fees award, § 1988 allows district

courts to award ‘those incidental and necessary expenses incurred in furnishing effective and

competent representation.’” Ohio Right to Life Soc’y, Inc. v. Ohio Elections Comm’n, 590 F.

App’x 597, 605 (6th Cir. 2014).

       Here, Drewes Farms is entitled to recover its costs, totaling $532.50. As set forth in the

Fusonie Declaration, Drewes Farms incurred costs of $400.00 for filing the Complaint and

$132.50 for the process server to serve the Summons and Complaint. (Fusonie Decl. ¶ 17.)

These costs are taxable under Section 1920 and therefore recoverable. Schumacher, 995 F.

Supp. 2d at 853; Bass, 522 F. Supp. at 1343. Additionally, these costs are recoverable under

Section 1988, as they were “incidental and necessary expenses incurred in furnishing effective

and competent representation.” Ohio Right to Life Soc’y, Inc., 590 F. App’x at 605.




                                                 12
      Case: 3:19-cv-00434-JZ Doc #: 65-1 Filed: 03/12/20 13 of 14. PageID #: 849



IV.     CONCLUSION

        For these reasons, Plaintiff’s Motion for Attorneys’ Fees and Costs should be granted.

                                                 Respectfully submitted,

                                                 VORYS, SATER, SEYMOUR AND PEASE LLP

                                                 s/Thomas H. Fusonie
                                                 Kimberly W. Herlihy (0068668)
                                                 Thomas H. Fusonie (0074201), Trial Attorney
                                                 Daniel E. Shuey (0085398)
                                                 52 East Gay Street
                                                 P.O. Box 1008
                                                 Columbus, Ohio 43216-1008
                                                 Phone: (614) 464-8261
                                                 Fax: (614) 719-4886
                                                 kwherlihy@vorys.com
                                                 thfusonie@vorys.com
                                                 deshuey@vorys.com
                                                 clingram@vorys.com

                                                 Counsel for Plaintiff Drewes Farms Partnership




                                               13
    Case: 3:19-cv-00434-JZ Doc #: 65-1 Filed: 03/12/20 14 of 14. PageID #: 850



                     CERTIFICATE OF MEMORANDUM LENGTH

Pursuant to Local Rule 7.1(f)’s requirements, this memorandum does not exceed 15 pages.



                                              s/Thomas H. Fusonie
                                              Thomas H. Fusonie (0074201)
                                              52 East Gay Street
                                              P.O. Box 1008
                                              Columbus, Ohio 43216-1008
                                              Phone: (614) 464-8261
                                              Fax: (614) 719-4886
                                              thfusonie@vorys.com
